Citation Nr: 1427325	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-08 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected thoracolumbar spine strain with chronic pain and disc disease.  

2.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to an effective date earlier than November 30, 2009, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from June 2007 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran requested a decision review officer (DRO) hearing and was scheduled for a DRO hearing in January 2013 but he failed to report for that hearing and provided no explanation for not appearing at the hearing. 

A review of the Virtual VA paperless claims processing system reveals VA treatment records that were reviewed by the RO in the October 2012 supplemental statement of the case (SSOC), January 2013 SSOC, and by the Board. 


FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disability is manifested by flexion to 90 degrees and a combined range of motion of 240 degrees absent muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, chronic neurologic abnormalities or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 2 weeks in any 12-month period.

2.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of sleep problems, lack of motivation, anhedonia, recurrent depression, mild anxiety, panic attacks, nightmares, intrusive memories, flashbacks, and avoidance of crowds, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  Neither a formal nor informal claim of service connection for PTSD is shown prior to November 30, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for the service-connected thoracolumbar spine strain with chronic pain and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  An effective date prior to November 30, 2009, the date of receipt of the Veteran's original claim, for the grant of service connection for PTSD is not assignable by law.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Relevant to the Veteran's claim of entitlement to an increased rating for his thoracolumbar spine disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2011 letter, sent prior to the unfavorable decision issued in February 2012, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Additionally, pertaining to his initial rating claim for his service-connected PTSD, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned disability rating and effective date of award for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.   Therefore, as the Veteran has appealed with respect to the initially assigned disability rating and effective date of award, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran was afforded VA examinations for his PTSD in February 2010 and September 2012 and for his thoracolumbar strain in February 2010 and February 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria; the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected thoracolumbar spine as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's higher rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Service-Connected Thoracolumbar Spine

The February 2012 rating decision continued the Veteran's 10 percent disability rating for his service-connected thoracolumbar spine strain with chronic pain and disc disease; he asserts that he warrants an increased rating in excess of 10 percent.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. 

The Veteran's thoracolumbar spine strain with chronic pain and disc disease is currently rated as 10 percent.  Under the current regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The Diagnostic Code that is applicable to the Veteran's claim is 5237 (lumbar spine disability). 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

At the outset, the Board notes that the RO originally granted service connection for thoracolumbar spine disability in a July 2008 rating decision.  The RO awarded a 10 percent rating effective April 27, 2008.  By letter dated August 8, 2008, the RO notified the Veteran of this rating decision and his appellate rights.  The Veteran timely filed an NOD with the initial rating assigned in September 2008, and the RO furnished a statement of the case (SOC) in April 2009.  The Veteran submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in December 2009, which the RO rejected as untimely filed.  See RO letter dated December 30, 2009.  The Veteran did not appeal this determination.

The RO, however, did accept the December 2009 filing as an informal claim for an increased rating.  In pertinent part, the Veteran's VA treatment records indicate that, in November 2009, he reported some lower extremity numbness at night when he got into bed and he awoke with some numbness.  He had increased back pain when he had numbness.  His range of motion for flexion was decreased.  In March 2011, it was noted that he had some decreased range of motion in all spheres due to discomfort. 

At the Veteran's February 2010 VA examination, it was noted that there was no history of urinary incontinence or urinary frequency, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  His pain was constant, dull, and daily; he said it was a seven out of ten.  With any rapid movement or twisting it became a sharp pain that was a 9 out of 10 and it was super imposed with a dull pain; this occurred on a daily basis.  He denied any other flare-ups and incapacitating episodes.  There was no radiation of pain.  There were no limitations to walking.  On examination, he did not have any abnormal spinal curvatures and there were no objective abnormalities of thoracic sacrospinals such as spasm, atrophy, guarding, and pain with motion, tenderness, or weakness.  It was stated that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran's range of motion for flexion was to 90 degrees, extension was to 10 degrees, bilateral lateral flexion was to 20 degrees, and bilateral lateral rotation was to 30 degrees; there was objective evidence of pain on active range of motion and following repetitive motion but there were no additional limitations after three repetitions.  The Veteran was currently unemployed for the past year to two and it was noted that he was laid off because of slow economy and less job availability but he thought he could go back at the end of April.  There were significant effects on his occupation and he was assigned different duties; he had decreased mobility, problems with lifting, carrying, and pain.  He stated that at his past employment he did do some lifting and carrying but he would usually confine himself to light weight lifting/carrying or driving the bobcat.   There were no effects on his activities of daily living in regards to feeding, bathing, dressing, toileting, or grooming; there were mild effects on shopping, exercise, recreation, and traveling; and moderate effects on chores and sports.  He used to wrestle but could not do it anymore because of his back pain.  His back pain got worse after sitting in a position for a long time when he drove or traveled a long distance so he tried to avoid it.  

The Veteran was afforded a VA examination in February 2012.  He entered the examination with a normal gait and sat comfortably in the examination chair.  He stated that a month ago he worked as an overhead crane operator but was laid off; he worked there for nine months.  He reported that he was able to perform activities of daily living without assistance.  He was able to stand for an hour and walked approximately one to two miles.  His back pain was not improving and woke him up at night; he described his pain as a constant localized ache, with intermittent sharp pain and intermittent paresthesia down posterior aspect of both legs to the knee.  His pain was a 5 out of 10.  He stated that his flare-ups occurred when he laid down for the night and he will wake up and his legs are tingling.  He stated that these flare-ups approximately two times per week for approximately four years.  On examination his range of motion for forward flexion was to 90 degrees or greater, his extension was to 30 degrees or greater, his bilateral lateral flexion was to 30 degrees or greater, and his bilateral rotation was to 30 degrees or greater; there was no objective of painful motion for any of his ranges of motion with the exception of left lateral rotation and it was limited to 30 degrees or greater.  The Veteran was able to perform repetitive use-testing with three repetitions and there were no additional limitations or any functional loss and/or functional impairment.  While the Veteran did have localized tenderness or pain to palpation he did not have any guarding or muscle spasm of the thoracolumbar spine.  The Veteran's sensory examination was normal and he did not have any radicular pain or any other signs or symptoms.  He did not have a diagnosis of intervertebral disc syndrome.  

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to an increased rating in excess of 10 percent for thoracolumbar spine strain with chronic pain and disc disease.  In order for the Veteran to be granted an increased rating there needs to be evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At both of the Veteran's VA examinations, it was specifically noted that his range of motion was to 90 degrees and, while there was pain, there was no evidence that his combined range of motion was reduced to between 30 and 60 degrees.  In addition, the Veteran's combined range of motion was to 200 degrees in February 2010 and 240 degrees in February 2012; thus, the combined range of motion is greater than 120 degrees.  The VA clinic records describe reduced range of motion, but do not describe the extent of this motion loss in terms of degrees.  The Veteran himself has not described motion loss in terms of actual degrees. 

Furthermore, it was stated in February 2010 that the Veteran had no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  While the Veteran reported localized tenderness in February 2012, he did not have any guarding or muscle spasm and his gait was normal.  Thus, the Board finds that he does not meet the criteria for an increased rating in excess of 10 percent. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in a higher limitation of motion.  Though it was stated in March 2011 that the Veteran's range of motion was decreased in all spheres due to discomfort there were no degrees of range of motion given and the VA examination reports do not indicate that there were any additional limitations.  In addition, in February 2012 it was stated that there were no additional limitations, functional loss, or functional impairment with repetitive testing.  The Veteran has functional loss which approximates the criteria for a higher rating.  Thus, the Board finds that an increased rating is not warranted for additional functional loss that that resulted in a higher limitation of motion.

The Board also finds that the Veteran does not warrant a higher rating under intervertebral disc syndrome.  In order to warrant a 20 percent disability rating for intervertebral disc syndrome there needs to be evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Board finds that there is no evidence that the Veteran has incapacitating episodes as described in Note (1) to Diagnostic Code 5243: a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  It was specifically stated at the February 2012 VA examination that he did not have a diagnosis of intervertebral disc syndrome.  The Veteran has not argued otherwise.  Thus, the Board finds that the Veteran does not warrant an increased rating based upon intervertebral disc syndrome.

With respect to neurologic abnormalities pursuant to Note (1) of the General Rating Formula, there is no evidence of diagnosed neurological impairments associated with the Veteran's back disability.  In November 2009, he reported some lower extremity numbness at night.  In February 2010, it was stated that he had no urinary incontinence, urinary frequency, erectile dysfunction, numbness, paresthesias, or radiation of pain.  In February 2012, he reported intermittent sharp pain and intermittent parathesia down the posterior aspect of both legs to the knees; however, his sensory examination was normal and there was no evidence of radicular pains, signs, or symptoms.  Overall, the VA examiner, who considered the Veteran's subjective symptomatology, determined that there was no chronic neurologic manifestation of intervertebral disc syndrome.  Therefore, the Board finds that separate ratings for neurological impairment are not warranted. 

In so finding, the Board finds that the Veteran's report of back pain is credible and consistent with the medical evidence of record.  However, with regard to the overall severity in terms of limitation of motion, abnormal posture, muscle spasm, etc, the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities, and provide more precise range of motion findings through use of a goniometer.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected thoracolumbar spine strain with chronic pain and disc disease with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Board finds that the Veteran's 10 percent rating contemplates his functional limitations caused by his thoracolumbar spine strain with chronic pain and disc disease, to include pain.  Moreover, there are no additional symptoms of his thoracolumbar spine strain with chronic pain and disc disease that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, in February 2010 he reported that he was laid off because of the slow economy; he also reported that though he had decreased mobility and problems with lifting, carrying, and pain he was able to confine himself and still lift weights or drive the bobcat.  In June 2010, he reported that he was arrested for theft after he stole a nail gun and was then fired.   In February 2012, he stated that he worked as a crane operator but was laid off; he stated at his September 2012 VA PTSD examination that he was currently working.  Consequently, while the Veteran's work had been affected, at times, by his thoracolumbar spine strain with chronic pain and disc disease the evidence fails to show that such rendered him unemployable.  Therefore, the Board finds that a TDIU claim has not been reasonable raised and such issue need not be further addressed.

Service-Connected PTSD

The Veteran is currently in receipt of a 30 percent evaluation for his service-connected PTSD.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Therefore, the Veteran claims that he is entitled to a higher initial rating for his PTSD.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The March 2010 rating decision granted the Veteran service connection for PTSD and assigned an initial 30 percent disability rating, effective November 30, 2009.  The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A January 2010 treatment note stated that the Veteran had intrusive thoughts and he avoided conversations that dealt with the war.  His girlfriend said he was more angry and irritable.  He reported that he was more secluded and fearful about noises.  A GAF of 65 was assigned.

In February 2010, the Veteran was afforded a VA contract examination.  He reported that he never had any suicide attempts and no history of violent or assaultive behavior.  On examination, his orientation was normal and his appearance, hygiene, and behavior were appropriate.  He maintained good eye contact.  His affect and mood were abnormal; he had mood swings, anxiety, depressed mood, and some periods of unprovoked irritability.  His communication and speech were normal.  He had impaired attention and focus; he had panic attacks two to three times a week and they could occur seven to eight times if he was busy and required to be out in public.  When he was in crowds, he usually had high anxiety, shortness of breath, and clammy feelings and felt light-headed, and needed to escape from the environment.   He was somewhat suspicious and was less trusting then he used to be.  He had no delusions, hallucinations, suicidal ideation, homicidal ideation, or obsessive rituals.  His judgment was not impaired and his abstract thinking was normal but he had some confusion and slowness related to fatigue and some depression; memory was mildly forgetful, and sleep impairment was moderate.  The VA examiner stated that the best description of the Veteran's PTSD was that his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  He had depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  His psychosocial impairment was moderate.  A GAF of 60 was assigned.

In a November 2011 VA treatment note, it was stated that the Veteran avoided his last two drill weekends because his drill weekends made his PTSD increased.  He also stated that he was not ready to go to therapy.  He was given a GAF score of 65 in January 2012.

At the Veteran's September 2012 VA examination, he reported that he had a girlfriend and a child; his girlfriend also had a child that lived with them half of the time.  He reported that his PTSD was manifested by recurrent recollections and dreams.  He reported efforts to avoid thoughts, feelings, conversations, activities, places, or people associated with his trauma.  He also reported markedly diminished interest or participation in significant activities.  In addition, he reported feelings of detachment or estrangement from others and a restricted range of affect.  He reported difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  On examination, the only symptoms noted were depressed mood and anxiety.  It was noted that he kept skipping guard duty and worked full-time at an aluminum company; he had some impatience with lazy coworkers and he was relatively isolated at work but he was doing well.   The VA examiner stated that the Veteran's PTSD symptoms were manifested by occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned.

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for his PTSD for any time during the appeal period.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, panic attacks, and avoidance of crowds, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does meet, or more nearly approximate, occupational and social impairment with reduced reliability and productivity.  Here, the Veteran demonstrates some examples supportive of a 50 percent rating.  For example, he describes weekly panic attacks, some impairment of attention and focus, and mild forgetfulness.  The VA examiner in 2012 described the Veteran's PTSD as resulting in occupational and social impairment with reduced reliability and productivity.  He also describes some examples supportive of a 70 percent rating such as some periods of unprovoked irritability although not accompanied by violence.  He also described some impairment of impulse control by stealing a snowmobile after a night of drinking.

On the other hand, the September 2012 VA examiner checked the box for the 50 percent criteria his examination report but only noted two symptoms - depressed mood and anxiety.  This examiner also assigned a GAF score of 55 which is intermediate between moderate to mild in degree.  The February 2010 VA examiner indicated that the Veteran's PTSD symptomatology did not result in such impairment; he specifically stated that it met the criteria for a 30 percent disability rating.  

Though the Veteran reported in September 2012 restricted affect he was not noted to have flattened affect on examination.  In February 2010 he was noted to have abnormal affect but his behavior was appropriate; the level of abnormality of his affect was not discussed.  Moreover, it was noted at both VA examinations that he had normal speech; he was cooperative, orientation was normal, and he maintained good eye contact.  In addition, he did not have any delusions, hallucinations, or obsessive rituals.  

There is no indication in the Veteran's VA examination reports and treatment notes that he had difficulty in understanding complex commands; instead, it was documented that he currently worked without any problems.  Moreover, while it was noted that the Veteran had mild impairment with his memory there is no indication that he forgot to complete tasks and had impairment of both short and long term memory.  It was specifically stated at both of the Veteran's VA examinations that there was no evidence of any impaired judgment and his abstract thinking was normal.  While the Veteran reported that he was detached from people and had depression he was able to have a relationship with his girlfriend, their child, and his girlfriend's child; in addition, he was able to work.   

In addition, to the above symptomatology the Board notes that the February 2010 VA examiner stated that the Veteran's psychosocial impairment was moderate and the September 2012 VA examiner only found the symptoms of anxiety and depression on examination.  

Additionally, the Board notes that the Veteran was assigned a GAF score of 65 in January 2010, 60 in February 2010, 65 in January 2012, and 55 in September 2012. GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Taking all of these factors into consideration, the Board finds that the Veteran does not meet or more closely approximate the criteria for a rating greater than 30 percent for any time during the appeal period.  Notably, the overall record reflects that the Veteran general functions satisfactorily fully capable of self-care, having a normal conversation and having no significant employment impairment due to his PTSD symptoms - his employment difficulties were self-described as economy based.  His level of memory impairment has been described as "mild," which is consistent with the 30 percent rating assigned.  The overall severity and frequency of those symptoms which serve as examples for a higher rating - weekly panic attacks, some impairment of attention and focus, mild forgetfulness, unprovoked irritability absent violence and one example of impaired impulse control by stealing a snowmobile when drinking, do not rise to the level for a higher rating still when viewed against the entire evidentiary record.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include depression, sleep disturbances, nightmares, flashbacks, intrusive thoughts, and an inability to be in crowds.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  The VA examiners specifically stated that the Veteran met the criteria for a 30 or 50 percent disability rating.  In addition, the Board finds that the evidence fails to demonstrate primarily such symptomatology as spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss. Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  In so finding, the Board finds that the Veteran's report of symptomatology is credible and consistent with the medical evidence of record.  However, with regard to the overall severity of his psychiatric disability, the Board places greater probative weight to the findings of the VA examiners who have greater training and expertise than the Veteran in evaluating psychiatric disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. 

As noted above, a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the evidence does not show, and the Veteran has not alleged, that his PTSD renders him unemployable.  Rather, he stated at the September 2012 VA examination that he was doing well at work even though did not like the other people at work and he socially isolated himself.  In addition, as noted above, he stated in June 2010 that he was fired because he stold from his employed and in February 2010 and February 2012 he stated he was laid off because of the economy.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 

Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for direct service connection the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within 1 year of separation.  Otherwise, the effective date is the date of the receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis added).  

By way of a March 2010 rating decision, the Veteran was granted service connection for PTSD and assigned an initial rating of 30 percent with an effective date of November 30, 2009, the date of the Veteran's claims for service connection.  The Veteran asserts that he should be granted an effective date of the day after his discharge from the military (his last day in the military was April 26, 2008).  

Before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit sought and expressing some intent to seek it.  Rodriguez; Brannon v. West, 12 Vet. App. 32 (1998).  There is no evidence of record, nor has the Veteran asserted, that he filed a claim for PTSD prior to November 30, 2009.  Moreover, the Veteran does not allege that he filed a formal or informal claim prior to November 30, 2009. 38 C.F.R. § 3.155.  In addition, the regulations state that the effective date is the date of receipt of the original claim or the date the entitlement arose, whichever is later.  In this situation, the Veteran has not filed a claim prior to his claim on November 30, 2009; therefore, he is not entitled to an effective date prior to November 30, 2009. 

In order for the Veteran to warrant an effective date the day following separation from active service (which would be April 27, 2008) there needs to be evidence that he filed his claim within one year of the date of separation (April 26, 2008).  However, there is no evidence, nor has the Veteran asserted, that he filed his claim for service connection by April 26, 2009.  38 C.F.R. § 3.400(b)(2).  Therefore, the effective date of the Veteran's claim is the date of receipt of the original claim, November 30, 2009. 

Thus, the Board finds that since the Veteran did not file his claim within one year from separation of his military service nor did he file an earlier informal claim the Veteran does not warrant an effective date earlier than November 30, 2009, for the grant of service connection for PTSD. 




ORDER

An increased rating in excess of 10 percent for service-connected thoracolumbar spine strain with chronic pain and disc disease is denied.  

An initial rating in excess of 30 percent for the service-connected PTSD is denied. 

An effective date earlier than November 30, 2009, for the grant of service connection for PTSD is denied. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


